NO. 07-11-0453-CR
                                       
                            IN THE COURT OF APPEALS
                                       
                       FOR THE SEVENTH DISTRICT OF TEXAS
                                       
                                  AT AMARILLO
                                       
                                    PANEL B
                                       
                                 JUNE 6, 2012
                         _____________________________
                                       
                             JACOB FRANK AYALA,  
                                       
                                  	Appellant 
                                      v.
                                       
                             THE STATE OF TEXAS,  
                                       
                                   	Appellee
                         _____________________________
                                       
             FROM THE 222[ND] DISTRICT COURT OF DEAF SMITH COUNTY;
                                       
               NO. CR-08I-149; HONORABLE ROLAND SAUL, PRESIDING
                         _____________________________
                                       
                              MEMORANDUM OPINION
                         _____________________________
                                       
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
	Jacob Frank Ayala (appellant) appeals the judgment convicting him of aggravated assault with a deadly weapon because the fine was not orally pronounced, the record is insufficient to support his ability to pay attorney's fees, and the record does not show how the amount of attorney's fees was determined.  We affirm the judgment as modified.
	Regarding the $1000 fine, the State concedes that it should be deleted from the judgment.  Therefore, we will modify the decree to remove it.  
	As for the matter of attorney's fees, we find a reference in the final judgment to the assessment of a $1980 fee.  No others were mentioned when guilt was adjudicated, sentence pronounced in open court, or the judgment was signed.  Furthermore, the State concedes that the $1980 sum should also be redacted from the decree.   
	Accordingly, we modify the final judgment by redacting from it the assessment of a $1000 fine and $1980 in attorney's fees and affirm the judgment as modified.

							Brian Quinn
							Chief Justice
Do not publish.